Per Curiam:
The defendant contends that the lease from Mary A. Duffee, trustee, to George A. Hineken, which he signed as surety, is not in law a lease for five years, because it is not signed by the lessor. For this reason he claims to be discharged as surety. We need not discuss the legal effect of the omission of the lessor to sign the paper. It has no bearing upon the case. The lessee entered under the lease. So long as he remains in possession the surety is liable. His obligation is “ to be responsible to the above-named lessor for the true and faithful performance of the above contracts, covenants, and agreements on the part of the above-named lessee, for the full time in which he may retain posssession of said premises under the above agreement,” etc.
Judgment affirmed.